            Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

MARK TOMEI, IN HIS CAPACITY AS
LIMITED GUARDIAN OF VINCENT                               Case No. 2:20-cv-02429-JDW
TOMEI AND AS EXECUTOR OF THE
ESTATE OF MARIE TOMEI, et al.,

                   Plaintiffs,

          v.

OFFICE OF THE 32nd JUDICIAL
DISTRICT DELAWARE COUNTY, et al.,

                   Defendants.


                                            MEMORANDUM

          The Court does not have the power to make the world a perfect place. If it could,

Jim Fregosi would not have pulled Roger Mason in Game 6 of the 1993 World Series,

the Phillies wouldn’t have traded Ryne Sandberg for Ivan DeJesus, and the 76ers

would have drafted Brad Daugherty instead of trading for Roy Hinson. And, of course,

Simba would have never gone down into that gorge. But courts only have the power

to grant relief afforded under the law. Instead, parties must live with the wisdom of

Timon: “Look kid. Bad things happen, and you can’t do anything about it . . . .”1

          Plaintiffs Vincent Tomei and the Estate of Marie Tomei have had some rotten

luck. As a result of human error, a state trial court did not docket timely filings that it

received. The result was that the Pennsylvania Superior Court concluded that the

Tomeis had waived issues on appeal because of that mistake. And, even after the trial




1
    THE LION KING (Walt Disney Feature Animation 1994).
        Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 2 of 11




court fixed the error, the Superior Court and the Pennsylvania Supreme Court refused

to revisit that decision. Now, having lost their chance at a state court appeal, Plaintiffs

want to hold someone, anyone, responsible. So they ask the Court for leave to file a

Third Amended Complaint (“TAC”) alleging that Angela Martinez’s constitutional

violation caused the error. While Plaintiffs have suffered a harm, they have not pled

facts to establish a constitutional violation that the Court can remedy. So, although the

Court sympathizes with Plaintiffs’ position, it must deny their Motion because their

proposed TAC is futile.

I.     BACKGROUND

       A.     The Delaware County Litigation

       By this point, the facts of the case are well-known to the Parties and the Court.

In 2015, Vincent Tomei and H&H Manufacturing Company sued Thomas Tomei in the

Pennsylvania Court of Common Pleas for Delaware County. Marie Tomei intervened

in that case. Marie died during the pendency of the case, and her Estate substituted

as a party. (For convenience, the Court will continue to refer to her estate as “Marie.”)

In 2017, the Delaware County Court held a bench trial and ruled for Thomas and

against Vincent. It entered a judgment that included a substantial award of attorneys’

fees. The Court also awarded Marie shares in H&H.

       H&H, Vincent, and Marie filed timely post-trial motions. They submitted those

filings to the Delaware County Office of Judicial Support (“OJS”), which is both the

Office of the Clerk and the Prothonotary in Delaware County. Throughout the Tomei

litigation, Angela Martinez was the director of the OJS.




                                            2
       Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 3 of 11




      H&H, Vincent, and Marie filed their post-trial motions under seal. However, it

appears that a processing clerk in OJS did not enter those motions on the docket.

Instead, he put them into a sealed envelope without processing them. The trial court

denied the post-trial motions in April 2018. Vincent and Marie noticed timely appeals,

and both of them filed Concise Statements of Matters Complained of on Appeal. They

filed those documents under seal, and a similar error happened. The docketing clerk

did not docket those submissions.

      As a result of the docketing errors in the OJS, the certified record that the trial

court sent to the Superior Court did not include any record of post-trial motions or of

the Concise Statements. In July 2018, Vincent’s counsel wrote to someone in OJS

identified only as “Delia,” asking her to docket the post-trial motions. That did not

happen. Because these filings were not on the docket or in the certified record, the

Superior Court concluded that Vincent and Marie had waived their appeals in an

opinion dated May 22, 2019.

      On May 30, 2019, the trial court heard argument on an Emergency Motion to

Correct the docket. The Court granted that motion and directed OJS to correct the

docket and to send the corrected docket to the Superior Court. The Superior Court

nonetheless denied a motion to reconsider or for reargument, and the Pennsylvania

Supreme Court denied a Petition for Allowance of Appeal.

      B.     Procedural History

      On May 21, 2020, Marie and Vincent filed separate complaints in this Court.

Each of them then filed an Amended Complaint. The Court consolidated the two cases

and ordered the parties to file a consolidated, second amended complaint (the



                                           3
       Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 4 of 11




“SAC”), which they did. In the SAC, they asserted claims against the Office of the

32nd Judicial District of Delaware County (the “Common Pleas Court”), the Office of

Judicial Support, and Ms. Martinez in her individual and official capacities. They

asserted a claim under 42 U.S.C. § 1983 for violating their due process rights and

pendant claims under state law.

      Defendants moved to dismiss the amended complaint. On November 20, 2020,

the Court granted the motion to dismiss with prejudice for the claims against the

Common Pleas Court, the Delaware County Office of Judicial Support, and Ms.

Martinez in her official capacity, and granted the motion to dismiss without prejudice

against Ms. Martinez in her individual capacity.

      On January 25, 2021, Plaintiffs filed a Motion For Leave To File An Amended

Complaint. The TAC, attached as Exhibit A to the Motion, would assert two claims

against Ms. Martinez in her individual capacity under 42 U.S.C. § 1983 for violating

their due process rights. Ms. Martinez has responded that, among other things, any

amendment would be futile because the doctrine of qualified immunity protects her.

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 15 conditions amendment of a pleading on the

court’s leave or the opposing party’s written consent. The rule instructs courts to

“freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). This

liberal amendment regime helps effectuate the “general policy embodied in the

Federal Rules favoring resolution of cases on their merits.” Mullin v. Balicki, 875 F.3d

140, 149 (3d Cir. 2017). The factors set out in the Supreme Court’s decision in Foman

v. Davis, 371 U.S. 178 (1962), guide a court’s decision about whether to permit an



                                           4
        Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 5 of 11




amendment. A court may deny leave to amend based on undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, prejudice to the opposing party, and futility. Id. The

Foman factors are not exhaustive, allowing a court to ground its decision, within

reason, on consideration of other equitable factors, such as judicial economy/burden

on the Court and the prejudice denying leave to amend would cause to the Plaintiffs.

See USX Corp. v. Barnhart, 395 F.3d 161, 167-68 (3d Cir. 2004).

       “‘Futility’ means that the complaint, as amended, would fail to state a claim

upon which relief could be granted.” Travelers Indem. Co. v. Dammann & Co., Inc., 594

F.3d 238, 243 (3d Cir. 2010) (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1434 (3d Cir. 1997)). In determining whether a claim would be futile, “the

district court applies the same standard of legal sufficiency as applies under [Federal]

Rule [of Civil Procedure] 12(b)(6).” In re Burlington Coat Factory Sec. Litig., 114 F.3d

at 1434. “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Connelly

v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016).

III.   ANALYSIS

       The Court evaluates the viability of the proposed amended complaint through

the prism of qualified immunity. In determining whether qualified immunity applies,

a court must “first determine whether the plaintiff has alleged the deprivation of an

actual constitutional right at all.” Wilson v. Layne, 526 U.S. 603, 609 (1999); see also

Eddy v. Virgin Islands Water & Power Auth., 256 F.3d 204, 208 (3d Cir. 2001). If so, then




                                             5
          Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 6 of 11




the court must determine “whether that right was clearly established at the time of the

alleged violation.” Wilson, 526 U.S. at 609.

         A.    Constitutional Violation

         The TAC would assert a claim against Ms. Martinez for supervisory liability

under Section 1983. There are two ways of imposing supervisory liability: if the

supervisor (a) “participated in violating the plaintiff’s rights, directed others to violate

them, or, as the person in charge, had knowledge of and acquiesced in [her]

subordinates’ violations,” Santiago v. Warminster Twp., 629 F.3d 121, 129 (3d Cir.

2010); or (b) if, “with deliberate indifference to the consequences, [she] established

and maintained a policy, custom, or practice which directly caused the constitutional

harm.” A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir.

2004).

               1. Personal participation

         The TAC does not allege that Ms. Martinez was the person who mis-filed

pleadings in the Delaware County litigation. Nor does it allege that she directed

others within OJC to mis-file those pleadings. So, if the Tomeis want to allege Ms.

Martinez’s personal participation, they would have to allege that she knew about and

acquiesced in the erroneous filings. They have not made those allegations, though.

         The Tomeis allege in the TAC that Ms. Martinez was aware of the mis-filings,

but their own exhibits call that allegation into question. They reference a letter they

sent to OJS. They did not attach the letter to the TAC, but they attached it to the SAC

as Exhibit M, so the Court may consider it. The letter gives no indication that Ms.

Martinez ever saw the letter or had any knowledge of its existence. It was addressed



                                             6
        Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 7 of 11




to the “Office of Judicial Support” with attention to “Delia,” not to Ms. Martinez. (ECF

No. 8 at Ex. M (p. 166).) The Tomeis have not alleged that she saw it or had knowledge

of it. They argue Ms. Martinez “had knowledge of the pattern of mis-filings,” (ECF No.

20, Ex. A at ¶ 29), but they do not allege that she acquiesced in those mis-filings. Given

that the mis-filings appear to have been mistakes, rather than intentional acts, it is hard

to fathom how Ms. Martinez could have acquiesced in someone’s mistake. The Tomeis

allege that Ms. Martinez did not correct the mis-filings, but their own exhibit indicates

Ms. Martinez took corrective action as soon as she was aware of the error. (ECF No. 8,

Ex. O at 29-30.) The TAC does not allege facts to establish Ms. Martinez’s personal

participation in any mis-filing or error.

              2. Deliberate indifference

       To establish supervisory liability under the deliberate indifference test, a

plaintiff “must (1) identify the specific supervisory practice or procedure that the

supervisor failed to employ, and show that (2) the existing custom and practice

without the identified, absent custom or procedure created an unreasonable risk of

the ultimate injury, (3) the supervisor was aware that this unreasonable risk existed,

(4) the supervisor was indifferent to the risk[,] and (5) the underling’s violation

resulted from the supervisor’s failure to employ that supervisory practice or

procedure.” Brown v. Muhlenberg Twp., 269 F.3d 205, 216 (3d Cir. 2001). It is not

enough for a plaintiff to argue just that the supervisor should have done more than she

did. Instead, the plaintiff must “identify specific acts or omissions of the supervisor

that evidence deliberate indifference and persuade the court that there is a

relationship between the identified deficiency and the ultimate injury.” Id.



                                            7
        Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 8 of 11




       The Tomeis have not met this burden. For starters, they have not identified a

specific supervisory practice or procedure that Ms. Martinez failed to employ. The

TAC asserts that the failure of the filing clerk was the result of Ms. Martinez’s failure to

“train her staff on the rules governing the entry of final judgments.” (ECF No. 20, Ex.

A at ¶ 17.) It then claims that Ms. Martinez had a “duty to ensure that the OJS had

policies, practices, training, and supervision” in place to function properly. (Id. ¶ 28.)

But the TAC does not “identify specific acts or omissions of the supervisor” that made

the OJS not function properly. Brown, 269 F.3d at 216. It just makes vague assertions

that Ms. Martinez “failed to promulgate policies and procedures as to the proper filing

and transmittal of appeal papers, and by failing to properly train and supervise OJS

staff on these matters.” (ECF No. 20, Ex A. at ¶¶ 30, 34.) Ms. Martinez’s testimony at a

hearing before the state trial court, which Plaintiffs cite to in their TAC, establishes that

there was a policy in place for handling documents filed under seal, but the

processing clerk did not follow that policy and “misunderstood the process.” (ECF

No. 8, Ex. O at 26-27; ECF No. 20, Ex. A at ¶ 38.)

       To the Tomeis, this all occurred because of some general, unspecified failure

on Ms. Martinez’s part to implement policies and practices. But Ms. Martinez could not

train her employees never to make a mistake. It would be nice to live in such a perfect

world, but that is not an articulable, specific practice under a theory of supervisory

liability. The closest the Tomeis come to articulating a specific policy or practice that

affected their rights was that the OJS used a paper filing system rather than an

electronic filing system. But they do not allege that Ms. Martinez made the decision to




                                             8
        Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 9 of 11




use paper rather than computers, nor is it clear that doing so created an unreasonable

risk of error.

       Even if the Tomeis had articulated a supervisory practice or procedure, the

TAC would be futile because it does not allege that the practice or procedure created

an unreasonable risk of failure. Nor do they allege that Ms. Martinez was aware of and

indifferent to that risk. They point to the letter sent to OJS, but without an allegation

that Ms. Martinez saw that letter, it does not make it plausible that Ms. Martinez was

aware of any particular risk, either in their case or more generally. And, it bears

repeating that the Tomeis’ own submission suggests that Ms. Martinez tried to correct

the error when she learned of it, which undermines any suggestion of indifference.

Finally, the Tomeis do not allege the necessary causal link between Ms. Martinez’s

conduct and the clerk’s human error. In short, the TAC does not “contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Connelly, 809 F.3d at 786. Therefore, it would be futile to grant the Motion to Amend.

       B.        Clearly Established Right

       Qualified immunity shields government officials conducting discretionary tasks

from civil damages liability “unless the official violated a statutory or constitutional

right that was clearly established at the time of the challenged conduct.” Reichle v.

Howards, 566 U.S. 658, 664 (2012). Courts should not “define clearly established law

at a high level of generality.” Sauers v. Borough of Nesquehoning, 905 F.3d 711, 716

(3d Cir. 2018). A court need not identify a case directly on point for a right to be clearly

established, but “existing precedent must have placed the statutory or constitutional

question beyond debate.” White v. Pauly, 137 S. Ct. 548, 551 (2017); see also Ashcroft



                                             9
       Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 10 of 11




v. al-Kidd, 563 U.S. 731, 741 (2011) (“A Government official’s conduct violates clearly

established law when, at the time of the challenged conduct, the contours of a right

are sufficiently clear that every reasonable official would have understood that what

he is doing violates that right.”).

       The Tomeis have not identified a clearly established right that Ms. Martinez

violated. They cannot rely on vague assertions to violations of the right to due process

of law, as courts should not “define clearly established law at a high level of

generality.” Sauers, 905 F.3d at 716. Ms. Martinez did not infringe on Plaintiffs’ right

to appeal their case, contrary to Plaintiffs’ assertions. Indeed, they did appeal their

case. (ECF No. 20, ¶¶ 20, 32-33.) It appears the crux of their claim centers on the idea

that they had a clearly established right to be free from mistakes in the court system.

While the court system should strive to the highest levels of professionalism and work

product, mistakes happen. There is no clearly established constitutional right that a

supervisor must ensure her clerical staff never err. Because Plaintiffs have not

identified a specific clearly established right that Ms. Martinez violated, she is entitled

to qualified immunity, making the Third Amended Complaint futile on additional

grounds.




                                            10
       Case 2:20-cv-02429-JDW Document 25 Filed 03/10/21 Page 11 of 11




IV.    CONCLUSION

       There is a difference between a mistake and a civil rights violation. Employees

in the Office of Judicial Support made mistakes, and those mistakes prejudiced

Plaintiffs. But Plaintiffs have not pled plausible claims that those mistakes resulted from

a supervisor’s violation of their constitutional rights. Allowing the Plaintiffs to file their

Third Amended Complaint, like pining over what could’ve been on that day in late

October 1993, would therefore be futile.

                                                  BY THE COURT:

                                                  /s/ Joshua D. Wolson
                                                  HON. JOSHUA D. WOLSON
                                                  United States District Judge
March 10, 2021




                                             11
